Exhibit 99.2 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY Consolidated Financial Statements for the Three Months Ended September 30, 2010 and 2009 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 CONTENTS PAGE CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Income 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2010 (Unaudited) June 30, Current assets: Cash (Note 2) $ $ Accounts receivable (Note 2) Inventories (Note 2) Prepaid expenses (Note 2) Total current assets Property, plant and equipment (Notes 2 and 4) Less: accumulated depreciation ) ) Total property, plant and equipment, net Biological assets, net (Notes 2 and 5) TOTAL ASSETS $ $ See accompanying notes to financial statements. 1 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, 2010 (Unaudited) June 30, 2010 Current liabilities: Accounts payable $ $ Accrued expenses and other payables Shareholder loans (Note 7) Loans from affiliates (Note 7) Total current liabilities Deferred income taxes (Notes 2 and 9) Total liabilities Stockholders’ equity: Registered capital Retained earnings Statutory reserve fund (Note 2) Noncontrolling interests Other comprehensive income (Note 2) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. 2 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For The Three Months Ended September 30, Revenues (Note 2) $ $ Cost of goods sold ) ) Gross profit Operating expenses: Selling and marketing ) ) General and administrative ) ) Total operating expenses ) ) Income before income taxes Provision for income taxes (Notes 2 and 9) Net income before noncontrolling interests Noncontrolling interests ) ) Net income attributable to controlling interests Other comprehensive income: Foreign currency translation adjustment (Note 2) Total comprehensive income $ $ See accompanying notes to financial statements. 3 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) Registered Capital Retained Earnings Statutory Reserve Fund (Note 2) Noncontrolling Interests Other Comprehensive Income (Note 2) Total Balance, July 1, 2009 Net income - - - Other comprehensive income - Balance, June 30, 2010 Net income - - - Other comprehensive income - Balance, September 30,2010 (Unaudited) $ See accompanying notes to financial statements. 4 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended September 30, Cash flows from operating activities: Net income before noncontrolling interests $ $ Adjustment to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Change in operating assets and liabilities: (Increase) in accounts receivable ) ) Decrease in inventories (Increase) in prepaid expenses ) ) Increase (decrease) in accounts payable 47 ) Increase in accrued expenses and other payables 　 Net cash provided by operating activities Cash flows from financing activities: Loans from affiliates Repayment of affiliates loans ) ) Proceeds from shareholder loans - Repayment of shareholder loans - ) 　 Net cash provided by (used in) financing activities ) Cash flows from investing activities: Purchase of property, plant and equipment - ) (Increase) in biological assets ) ) 　 Net cash (used in) investing activities ) ) See accompanying notes to financial statements. 5 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (continued) For The Three Months Ended September 30, 　 Effect of exchange rate changes on cash Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
